Name: Council Regulation (EEC) No 1781/81 of 30 June 1981 amending Regulation (EEC) No 1724/80 adopting general rules concerning special measures for soya beans harvested in 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/8 Official Journal of the European Communities 1 . 7 . 81 COUNCIL REGULATION (EEC) No 1781/81 of 30 June 1981 amending Regulation (EEC) No 1724/80 adopting general rules concerning special measures for soya beans harvested in 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ( J ), and in particular Article 2 (4) and the second paragraph of Article 3 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1724/80 (2 ) adopted general rules for the aid system for soya beans for the 1980/81 marketing year ; whereas insufficient experi ­ ence was gained during that year to assess the effective ­ ness of the said measures ; whereas the application of the Regulation in question should therefore be extended by one year, and certain amendments should be made thereto, 2. in Article 4, paragraph 2 shall be replaced by the following : '2 . The weighing of the beans referred to in para ­ graph 1 and the drawing of samples shall be carried out on delivery by the producer to the first purchaser. 3 . The drawing of samples for analysis and the determination of impurities and moisture shall be carried out in accordance with one or more methods to be determined by the Member States, and which produce results equivalent to those deriving from the application of the single method for the Community, as laid down in Annexes I to IV to Regulation (EEC) No 1470/68 . However, on application by the party concerned, the operations referred to above shall be carried out in accordance with the said single method. The Member States shall notify the Commission of the methods which they employ.' ; 3 . in the second subparagraph of Article 8 , the date ' 1980' shall be replaced by the dates ' 1980 and 1981 '. HAS ADOPTED THIS REGULATION : Article 1 Article 2Regulation (EEC) No 1724/80 is hereby amended as follows : 1 . in Article 2 (b), the date ' 15 August 1980 ' shall be replaced by that of ' 15 August 1981 '; This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1981 . For the Council The President G. BRAKS (!) OJ No L 190, 28 . 7 . 1979 , p . 8 . (2 ) OJ No L 170 , 3 . 7 . 1980, p . 1 .